PER CURIAM.
Angela Harris appeals the denial of unemployment compensation benefits. We find that the record lacks competent substantial evidence to support the referee’s finding that Harris committed an offense that would disqualify her from employment under section 435.04, Florida Statutes (2001). Harris is eligible for unemployment compensation because the employer failed to meet its burden of proof. Accordingly, we reverse and remand with instructions to grant the benefits due under Chapter 443, Florida Statutes.
REVERSED and REMANDED.
ALLEN, C.J., and BENTON and HAWKES, JJ., Concur.